       Case 1:19-cv-00210-ALB-SMD Document 1 Filed 03/22/19 Page 1 of 6



                     IN THE UNITED STAW,RISTRICT COURT
                     FOR THE MIDIALE nisSTRICI OF ALABAMA
                              SWIWIRN DIVISION
                                           2 P 2: 1 1
 PEGGY QUATTLEBAUM atidL n
 JAMES QUATTLEBAUM,

       Plaintiffs,                            )
                                              )
 VS.                                          )       Case No. I :161-CV-a I()

 FEDERAL EXPRESS CORPORATION
 AND FICTITIOUS DEFENDANTS A
 THROUGH F

       Defendants.

                               NOTICE OF REMOVAL

       Defendant, Federal Express Corporation ("FedEe) pursuant to 28 U.S.C.           §§
1332(a)(1), 1441(b), 1446(b)(3) and 1367(a), gives notice of the removal of this action

from the Circuit Court ofHouston County,Alabama,where it is now pending,to the United

States District Court for the Middle District of Alabama, Southern Division. In support of

removal ofthis matter, Defendant states as follows:

I.     FACTUAL AND PROCEDURAL_BACKGROUND

       1.    Plaintiffs Peggy and James Quattlebaum initiated this action on January 25,

2019 by filing a complaint against FedEx in the Circuit Court of Houston County,

Alabama. The Circuit Court of Houston County, Alabama is a state court located within

the jurisdictional district of the United States District Court for the Middle District of

Alabama, Southern Division. FedEx was served with a summons and a copy of the

complaint on January 30, 2019. (A true and correct copy of the summons, complaint and
       Case 1:19-cv-00210-ALB-SMD Document 1 Filed 03/22/19 Page 2 of 6



service that was served on FedEx, along with all ofthe documents that comprise the state

court file, are attached hereto collectively as Exhibit A).

       2.         Since the amount in controversy was not expressly alleged in the complaint,

FedEx served the Plaintiffs with requests for admission. On March 5, 2019, Plaintiffs

served their responses to FedEx's requests for admission. (True and correct copies of

Peggy Quattlebaum's responses and James Quattlebaum's responses are attached hereto

collectively as Exhibit B).

II.    SUMMARY OF GROUNDS FOR REMOVAL

       3.     There is complete diversity of citizenship between the parties. 28 U.S.C. §§

1332(a)(1), 1441(b). Peggy Quattlebaum's claims exceed $75,000.00. 28 U.S.C. §

1332(a). James Quattlebaum's loss ofconsortium claim is properly removable pursuant to

the supplementaljurisdiction allowed by 28 U.S.C. § 1367(a). The Notice ofRemoval was

filed within thirty(30)days of receipt ofthe Quattlebaum's responses to FedEx's requests

for admission. 28 U.S.C.§ 1446(b)(3).

III.   THERE IS COMPLETE DIVERSITY OF CITIZENSHIP BETWEEN THE
       PARTIES.

       4.     Plaintiffs are residents of Washington County, Florida. (Complaint, Exhibit

A, pars. 2, 3),

       5.     Defendant FedEx is a corporation incorporated in Delaware, with its

principal place of business in the state of Tennessee. (Affidavit of Kim Robinson Guehrn,

Exhibit C). Therefore, FedEx is a citizen of Delaware and Tennessee within the meaning

of 28 U.S.C. § 1332(c). FedEx is not incorporated in the State of Alabama, and does not


                                               2
       Case 1:19-cv-00210-ALB-SMD Document 1 Filed 03/22/19 Page 3 of 6



maintain its principal place of business in the state of Alabama. FedEx is not a citizen of

Alabarna. (Exhibit C).

IV.    THE AMOUNT IN CONTROVERSY IN PEGGY QUATTLEBAUM'S
       CLAIMS EXCEEDS $75,000.00, EXCLUSIVE OF INTEREST AND COSTS.

       6.      Peggy Quattlebaum seeks damages for personal injuries "caused by a

malfunctioning automatic door" at the FedEx location in Dothan, Alabama. (Exhibit A,

par. 1). The complaint states that the amount in controversy exceeds $10,000.00, exclusive

of interest and costs. (Exhibit A, par. 9). Mrs. Quattlebaum alleges that she suffered

"serious, permanent injuries." (Exhibit A,par. 17). Mrs. Quattlebaum seeks damages for:

"(1)past and future medical expenses;(2)past and future physical pain and suffering;(3)

past and future mental anguish; and (4) permanent injuries and disabilities." (Exhibit A,

par. 24).

       Request 4 of FedEx's requests for admission directed to Peggy Quattlebaum asked:

               4.   Admit that you are seeking more than $75,000.00 as damages
                    in this lawsuit.

                     Mrs. Quattlebaum response to request 4: Admitted.

(Exhibit B).

       Although the complaint does not allege damages in excess of$75,000.00, exclusive

ofinterest and costs, a removing defendant can predicate jurisdiction on "other paper from

which it may be ascertained that the case is one which is or has been removable." 28 U.S.C.

§ 1446(b)(3); see also Harmon v. Wal-Mart Stores, Inc., 2009 U.S. Dist. LEXIS 21040

(M.D. Ala. 2009)(responses to requests for admission may constitute "other paper.").



                                            3
       Case 1:19-cv-00210-ALB-SMD Document 1 Filed 03/22/19 Page 4 of 6



       7.     In Dart Cherokee Basin Operating Company, LLC v. Owens, No. 13-719,

135 S. Ct. 547, 190 L. Ed. 95, 2014 U.S. LEXIS (Decernber 15, 2014), the United States

Supreme Court held in pertinent part that:

       ...[A]defendant's notice ofremoval need only include a plausible allegation
       that the amount in controversy exceeds thejurisdictional threshold. Evidence
       establishing the amount is required by [28 U.S.C.] § 14446(c)(2)(B) only
       when the plaintiff contests, or the court questions the defendant's allegation.

135 S. Ct. at 554.

       8.     FedEx submits that Peggy Quattlebaum's admission that she is seeking more

than $75,000.00 in damages for the injuries she is claiming satisfies that monetary

threshold for removal ofthis matter to federal court.

V.     THE FEDERAL COURT HAS SUPPLEMENTAL JURISDICTION OVER
       JAMES QUATTLEBAUM'S LOSS OF CONSORTIUM CLAIM

       9.     Mr. Quattlebaum claims loss of consortium. (Exhibit A, pars. 27-28).

Pursuant to Alabama law, "[c]onsortium is defined as a right to a spouse's company,

fellowship, cooperation and assistance in the marital relationship as a partner in the family

unit." Alabama Tort Law § 40.07(Fourth Edition). "[W]hen a person is injured,the spouse

also suffers." Id.

       FedEx submits that although Mr. Quattlebaum does not allege damages in excess or

$75,000.00, the federal court has supplemental jurisdiction over Mr. Quattlebaum's loss of

consortium claim pursuant to 28 U.S.C. § 1367(a), which provides for supplemental

jurisdiction over all claims that are "so related to claims in the action within such original

jurisdiction that they form part ofthe same case or controversy;"see also Monroe v. Brown,

256 F. Supp. 2d 1292 (M.D. Ala. 2003)(husband's loss of consortium claim deemed

                                              4
       Case 1:19-cv-00210-ALB-SMD Document 1 Filed 03/22/19 Page 5 of 6



pendent). A claim satisfies the "sarne case or controversy" requirement when it involves

"the same facts, occurrences, witnesses, and evidence" as the claim over which the court

has original jurisdiction. Monroe,256 F. Supp. 2d at 1293. 28 U.S. C. § 1367(a)permits

courts to have supplemental pendent-party jurisdiction, that is, jurisdiction over claims

brought by parties other than the party over which the court has original jurisdiction."

Monroe,256 F. Supp. 2d at 1293-1294. Mr. Quattlebaum's claim does not fall within one

ofthe exceptions to supplemental jurisdiction as defined in 28 U.S.C. § 1367(b).

       10.    Because Mr. Quattlebaurn's claim forms part ofthe same case or controversy

as Mrs. Quattlebaum's claims, the federal court has supplemental jurisdiction over Mr.

Quattlebaum's claim and his claim need not independently meet § 1332's jurisdictional-

amount requirement.

VI.   THE NOTICE OF REMOVAL IS TIMELY

       11.   If case started by the initial pleading is not removable, a notice of removal

may be filed within 30 days after receipt by the defendant ..., of a copy of an amended

pleading, motion, order or other paper from which it may first be ascertained that the case

is one which is or has become removable." § 1446(b)(3); see also Coleman v. Union Grp.

Corp., 2015 U.S. Dist. LEXIS 119729(S.D. Ala. 2015).

      Mrs. Quattlebaum served her responses to FedEx's requests for admission on March

5, 2019. FedEx filed this Notice of Removal within thirty (30) days of receipt of Mrs.

Quattlebaum's responses to FedEx's requests for admission.




                                            5
       Case 1:19-cv-00210-ALB-SMD Document 1 Filed 03/22/19 Page 6 of 6



VII. FEDEX WILL SATISFY THE OTHER PREREQUISITES FOR REMOVAL

       12.    In accordance with 28 U.S.C. § 1446(d)FedEx will promptly provide written

notice of the filing of this Notice or Removal to the Plaintiffs and shall file a copy of this

Notice along with a Notice of Filing a Removal with the Clerk of the Circuit Court of

Houston County, Alabama, where this action is currently pending.




                                                     . olan(DOL004)
                                                   ey for Defendant,
                                                 ral Express Corporation


OF COUNSEL:
Waldrep, Stewart & Kendrick, LLC
2323 Second Avenue North
Birmingham, Alabama 35203
(205)327-8358
(205)327-8395 Fax
dolan@wskllc.com


                             CERTIFICATE OF SERVICE

       I hereby certify that I have on the 21st day of March,2019,filed the foregoing with
the Clerk of the Court and have served notice to the following attorneys of record via
electronic mail and/or U.S. Mail, postage prepaid and properly addressed as follows:

J. Farrest Taylor
206 East Main Street
Dothan, Alabama 36301




                                             6
